IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00349-CR
 
David Lee Hood,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2005-320-C2
 

MEMORANDUM  Opinion





 
            David Lee Hood was convicted of forgery
and sentenced to two years in state jail.  See Tex. Penal Code Ann. § 32.21 (Vernon Pamp. 2010).  The
sentence was suspended and Hood was placed on community supervision for 5
years.  Community supervision was revoked on August 26, 2010.  Hood appeals the judgment revoking his community supervision.
            Hood was notified by letter of the
Clerk dated September 29, 2010 that the case was subject to dismissal because
it appeared that the certification of defendant’s right of appeal indicated
that Hood waived his right of appeal.  See Tex. R. App. P. 25.2(d).  Hood was further warned that the
Court would dismiss this appeal unless, within 21 days of the date of the
letter, a response was filed showing grounds for continuing the appeal.  More
than 21 days have passed and Hood has not filed a response.
            Accordingly, this appeal is
dismissed.  See Tex. R. App. P.
44.3.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Judge
Scoggins[1]
Appeal
dismissed
Opinion
delivered and filed November 17, 2010
Do
not publish 
[CR25]




[1] 
The Honorable Al Scoggins, Jr.,
Judge of the 378th
District Court of Ellis County,
sitting by assignment of the Chief Justice of the Supreme Court of Texas
pursuant to section 74.003(h) of the Government Code.  See Tex. Gov’t Code Ann. § 74.003(h)
(Vernon 2005).